 



Execution Version
RETENTION AGREEMENT
          This Retention Agreement (the “Agreement”), dated as of January 13,
2008 is made and entered into by and between Mark S. Glasnapp (the “Employee”),
Terex Corporation, a Delaware corporation (the “Parent”) and A.S.V., Inc., a
Minnesota corporation (the “Company”).
          WHEREAS, by reason of the consummation of the transactions
contemplated by the Agreement and Plan of Merger (the “Merger Agreement”), dated
as of January 13, 2008, by and between the Parent, the Company and Terex
Minnesota, Inc., a Minnesota corporation and a wholly owned subsidiary of the
Parent, the Parent will own all of the outstanding shares of common stock of the
Company;
          WHEREAS, the Employee is currently employed by the Company;
          WHEREAS, the Parent wishes to ensure that the Employee’s services are
retained following the closing of the Merger, under the terms and conditions set
forth in this Agreement, and the Employee wishes to obtain the benefits of those
terms and conditions and remain employed by the Company following the Effective
Time;
          WHEREAS, in the event that the Merger Agreement is terminated prior to
the Effective Time, this Agreement shall be void ab initio and of no force and
effect; and
          WHEREAS, all capitalized terms used but not defined herein shall have
the meaning set forth in the Merger Agreement.
          NOW, THEREFORE, in consideration of the promises and covenants
hereinafter set forth, the continued employment by the Company of the Employee,
and other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged by the Employee, the parties agree as follows.
1. Retention Bonus.

  1.1.   The Employee is eligible to receive a retention bonus (the “Retention
Bonus”) equal to $328,125, which shall be payable upon the terms and conditions
set forth in Section 1.2 and as otherwise provided herein.     1.2.   Payment of
the Retention Bonus shall be made as follows: The Employee shall be paid, as
soon as practicable after the Closing Date, (a) an amount in cash representing a
portion of the Retention Bonus equal to $50,000, less applicable withholding
taxes, and (b) the balance of the Retention Bonus in restricted shares of common
stock, par value $.01 per share, of the Parent (the “Common Stock”) (the
“Restricted Stock Award”), provided that the Employee (x) is employed by the
Company on the Closing Date, and (y) executes (i) on the Closing Date, the
release attached hereto as Exhibit A and (ii) on

1



--------------------------------------------------------------------------------



 



      the date of grant, a restricted stock agreement and/or any other documents
required pursuant to the Parent plan under which the Restricted Stock Award is
made. The Restricted Stock Award shall vest in equal installments on each of the
first four anniversaries of the Closing Date (each such date, a “Vesting Date”),
provided that the Employee is employed by the Company on the Vesting Date. The
number of shares of the Common Stock subject to the Restricted Stock Award shall
be based on the closing price of a share of the Common Stock on the Closing
Date. In the event that (a) the Company terminates the Employee’s employment
with the Company without Cause (as defined below) or (b) the Employee terminates
the Employee’s employment with the Company for Good Reason (as defined below),
then an additional number of shares of the Common Stock subject to the
Restricted Stock Award (such additional shares, the “Fractional Vesting Number”)
shall vest, and no additional shares shall vest following termination. The
Fractional Vesting Number shall be an amount, rounded up or down to the nearest
whole number, that is equal to (a) the total number of shares of the Common
Stock subject to the Restricted Stock Award, multiplied by (b) a fraction, the
numerator of which is the total number of days which have elapsed between the
immediately prior Vesting Date and the date of termination, and the denominator
of which is 1460. The Employee understands and agrees that the Retention Bonus
does not constitute eligible compensation under any pension or savings plan of
the Parent or any of its subsidiaries or affiliates, including the Company.

2. Termination of Employment.

  2.1.   If the Employee’s employment with the Company is terminated without
Cause or the Employee terminates the Employee’s employment with the Company for
Good Reason on a date (the “Termination Date”) prior to the second anniversary
of the Closing Date, the Company shall pay to the Employee (a) any unpaid base
salary earned by the Employee through the Termination Date, (b) any unpaid
annual bonus amount with respect to the fiscal year preceding the fiscal year in
which the Termination Date occurs, (c) an amount representing credit for any
unpaid vacation time accrued but unused by the Employee as of the Termination
Date, and (d) the Severance Payment (as defined below); provided that the
Employee (x) executes the release attached hereto as Exhibit A following the
Termination Date and (y) has not violated Section 3 of this Agreement.        
“Severance Payment” means a lump sum cash payment equal to the sum of: (a) an
amount equal to (i) the annual bonus paid to the Employee with respect to the
fiscal year preceding the fiscal year in which the Termination Date occurs,
multiplied by (ii) a fraction, the numerator of which is equal to the number of
full months that have elapsed in the year of termination as of the Termination
Date and the denominator of which is twelve (12), plus (b) the Employee’s
monthly base salary for the month prior to the Termination Date, multiplied by
twenty-four (24).

  2.2.   For purposes of this Agreement, “Cause” means (i) the willful and
continued failure by

2



--------------------------------------------------------------------------------



 



      the Employee to substantially perform the Employee’s duties with the
Company (other than any such failure resulting from the Employee’s temporary
incapacity due to disability or physical or mental illness); (ii) willful and
substantial misconduct on the part of the Employee in connection with the
performance of such duties; (iii) the Employee’s conviction of a felony, or a
misdemeanor involving moral turpitude; or (iv) the Employee engaging in conduct
which is materially injurious to the Company or its affiliates including,
without limitation, violating or breaching the Company’s code of ethics and
conduct.     2.3.   For purposes of this Agreement, “Good Reason” means a
reduction of the Employee’s base salary by twenty-five percent (25%) or more,
unless in connection with a similar reduction for similarly situated employees
of the Company.     2.4.   All payments made to the Employee pursuant to
Section 2.1 shall be subject to withholding for any applicable income, payroll,
or other taxes as required by law.     2.5.   Notwithstanding any other
provision of this Agreement, if the Employee is a “specified employee” as
defined in Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations and interpretative guidance thereunder at the time
of the Employee’s Termination Date, the payments provided pursuant to
Section 2.1 of this Agreement shall not be made or commenced until the date that
is six (6) months and one (1) day after the Termination Date. If the payments
under this Agreement would be subject to tax pursuant to Section 409A of the
Code, the parties shall make reasonable efforts to restructure the payments to
avoid imposition of such tax.

3. Covenants.

  3.1.   Unauthorized Disclosure. The Employee agrees and understands that in
the Employee’s position with the Company, the Employee has been and will be
exposed to and has and will receive non-public information relating to the
confidential affairs of the Company, the Parent, and their respective
subsidiaries and affiliates (collectively, the “Entities”), including, without
limitation, technical information, intellectual property, business and marketing
plans, strategies, customer information, software, other information concerning
the products, promotions, development, financing, expansion plans, business
policies and practices of the Entities and other non-public forms of information
considered by the Entities to be confidential and in the nature of trade secrets
(including, without limitation, ideas, research and development, know-how,
technical data, customer and supplier lists, pricing and cost information and
business and marketing plans and proposals) (collectively, the “Confidential
Information”). The Employee agrees that at all times during the Employee’s
employment with the Company, except as may be required for the Employee to
discharge the Employee’s duties, and thereafter, the Employee shall not disclose
Confidential Information, either directly or indirectly, to any

3



--------------------------------------------------------------------------------



 



      individual, corporation, partnership, limited liability company,
association, trust or other entity or organization, including a government or
political subdivision or an agency or instrumentality thereof (each, a “Person”)
without the prior written consent of the Company and shall not use or attempt to
use any such information in any manner other than in connection with the
Employee’s employment with the Company, unless required by law to disclose such
information, in which case the Employee shall provide the Company with written
notice of such requirement as far in advance of such anticipated disclosure as
possible. This confidentiality covenant has no temporal or geographical
restriction. Upon termination of the Employee’s employment with the Company, the
Employee shall promptly supply to the Company (or destroy, at the Company’s
option) all property, keys, notes, memoranda, writings, lists, files, reports,
customer lists, correspondence, tapes, disks, cards, surveys, maps, logs,
machines, technical data and any other tangible product or document which has
been produced by, received by or otherwise submitted to the Employee during or
prior to the Employee’s employment with the Company, and any copies thereof in
the Employee’s (or capable of being reduced to the Employee’s) possession.

  3.2.   Non-Competition. By and in consideration of the Company’s entering into
this Agreement and the Merger Agreement, and the payments to be made by the
Company hereunder, and in further consideration of the Employee’s exposure to
the Confidential Information of the Entities, the Employee agrees that the
Employee shall not, during the Employee’s employment with the Company and
thereafter for a period ending twenty-four (24) months following the termination
of the Employee’s employment for any reason (the “Restriction Period”), directly
or indirectly, own, manage, operate, join, control, be employed by, or
participate in the ownership, management, operation or control of, or be
connected in any manner with, including, without limitation, holding any
position as a stockholder, director, officer, consultant, independent
contractor, executive, partner, or investor in, any Restricted Enterprise (as
defined below); provided, that in no event shall ownership of three percent (3%)
or less of the outstanding securities of any class of any issuer whose
securities are registered under the Securities Exchange Act of 1934, as amended,
standing alone, be prohibited by this Section 3.2 so long as the Employee does
not have, or exercise, any rights to manage or operate the business of such
issuer other than rights as a stockholder thereof. For purposes of this
Section 3.2, “Restricted Enterprise” shall mean any Person that is engaged, in
any geographic area in which the Parent, the Company or any of its or their
subsidiaries (the “Company Group”) operates or markets, in any business which is
in competition with the business of the Company Group (i) conducted during the
preceding twelve (12) months (or following the Employee’s termination of
employment, the twelve (12) months preceding the date of termination of the
Employee’s employment with the Company) or (ii) proposed to be conducted by any
member of the Company Group in its business plan as in effect at that time (or
following the Employee’s termination of employment, the business plan as in
effect as of the date of termination of the Employee’s employment with the
Company). During the Restriction Period, upon

4



--------------------------------------------------------------------------------



 



      request of the Company, the Employee shall notify the Company of the
Employee’s then-current employment status.     3.3.   Non-Solicitation of
Employees. During the Restriction Period, the Employee shall not directly or
indirectly hire, contact, induce or solicit (or assist any Person to hire,
contact, induce or solicit) for employment any person who is, or within six
(6) months prior to the date of such solicitation was, an employee of any
Entity.     3.4.   Interference with Business Relationships. During the
Restriction Period, the Employee shall not directly or indirectly contact,
induce or solicit (or assist any Person to contact, induce or solicit) any
customer or client of any Entity to terminate its relationship or otherwise
cease doing business in whole or in part with the Entity, or directly or
indirectly interfere with (or assist any Person to interfere with) any material
relationship between the Entities and any of its customers or clients.     3.5.
  Extension of Restriction Period. The Restriction Period shall be tolled for
any period during which the Employee is in breach of any of Section 3.2, 3.3 or
3.4 hereof.     3.6.   Remedies. The Employee agrees that any breach of the
terms of this Section 3 would result in irreparable injury and damage to the
Company Group for which the Company Group would have no adequate remedy at law;
the Employee therefore also agrees that in the event of said breach or any
threat of breach, any member of the Company Group shall be entitled to an
immediate injunction and restraining order, from any court with jurisdiction
over the Employee and the matter, to prevent such breach and/or threatened
breach and/or continued breach by the Employee and/or any and all Persons acting
for and/or with the Employee, without having to prove damages, in addition to
any other remedies to which the member of the Company Group may be entitled at
law or in equity. The terms of this Section 3.6 shall not prevent any member of
the Company Group from pursuing any other available remedies for any breach or
threatened breach hereof, including, without limitation, the recovery of damages
from the Employee. The Employee further agree that the provisions of the
covenants contained in this Section 3 are reasonable and necessary to protect
the businesses of the Entities because of the Employee’s access to Confidential
Information and the Employee’s material participation in the operation of such
businesses.     3.7.   Acknowledgment. The Employee acknowledges that the Parent
and the Company would not have entered into the Merger Agreement unless the
Employee entered into this Agreement.

4.   Non-Disparagement. From and after the Effective Time and following
termination of the Employee’s employment with the Company, the Employee shall
not make any statement that criticizes, ridicules, disparages, or is otherwise
derogatory of any member of the Company Group or any of its employees, officers,
directors, or stockholders.

5



--------------------------------------------------------------------------------



 



5.   Enforceability of Covenants. The Company’s obligation to make any or all of
the payments provided for under this Agreement shall cease and terminate in the
event of a material breach by the Employee of any of the covenants contained
herein. The Employee acknowledges that such payments are full and adequate
consideration for the Employee’s covenants with the Company.   6.   Stock
Options. By executing this Agreement, the Employee consents to the treatment of
the Options held by the Employee that is described in Section 3.6 of the Merger
Agreement.   7.   Severability. Whenever possible, each provision or portion of
any provision of this Agreement, including those contained in Section 3 hereof,
will be interpreted in such manner as to be effective and valid under applicable
law. The invalidity or unenforceability of any provision or portion of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision or
portion of any provision, in any other jurisdiction. In addition, should a court
or arbitrator determine that any provision or portion of any provision of this
Agreement, including those contained in Section 3 hereof, is not reasonable or
valid, either in period of time, geographical area, or otherwise, the parties
agree that such provision should be interpreted and enforced to the maximum
extent which such court or arbitrator deems reasonable or valid.   8.  
Assignments, etc. The Employee shall not transfer, assign, anticipate, mortgage,
or otherwise encumber in advance any of the benefits payable hereunder. The
Employee agrees that the Company may assign this Agreement to the Parent or any
of its subsidiaries, and this Agreement shall be binding upon the parties
hereto, their heirs, executors, administrators, successors or assigns.   9.  
Amendments. This Agreement may be amended or revoked at any time only by mutual
written agreement of the parties.   10.   Entire Agreement. This Agreement
represents the complete agreement and understanding between the Employee and the
Company pertaining to the Employee’s eligibility for a retention bonus and
supersedes all prior agreements or understandings, written or oral, between the
parties with respect to such subject matters. In the event that the Merger
Agreement is terminated prior to the Effective Time, this Agreement shall be
void ab initio and of no force and effect.   11.   Governing Law. The validity,
interpretation, construction, and performance of this Agreement shall be
governed by the laws of the State of New York without giving effect to the
conflicts of laws principles thereof.

[signature page follows]

6



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have exercised this Agreement as of the
date first set forth above.

                  TEREX CORPORATION   A.S.V., INC.    
 
               
By:
  /s/ Eric I Cohen
 
Eric I Cohen, Senior Vice President   By:    
 
   
Dated:
      Dated:        
 
               
 
                MARK GLASNAPP            
 
               
By:
               
 
               
 
               
Dated:
               
 
               

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have exercised this Agreement as of the
date first set forth above.

                  TEREX CORPORATION   A.S.V., INC.    
 
               
By:
   
 
  By:   /s/ Richard A. Benson 
 
   
Dated:
      Dated:   1-13-08    
 
               
 
                MARK GLASNAPP            
 
               
By:
  /s/ Mark S. Glasnapp            
 
               
 
               
Dated:
  1/13/08            

8



--------------------------------------------------------------------------------



 



Exhibit A
RELEASE OF CLAIMS
          This RELEASE OF CLAIMS, dated as of ___ is made and entered into by
and between A.S.V., Inc., a Minnesota corporation (the “Company”), Terex
Corporation, a Delaware Corporation (the “Parent”) and Mark S. Glasnapp (the
“Employee”) (the “Release”).
          WHEREAS, the Company and the Employee are parties to that certain
Retention Agreement, dated as of January 13, 2008 (the “Retention Agreement”);
and
          WHEREAS, the Company’s obligations to make the payments described in
Sections 1 and 2 of the Retention Agreement are conditioned upon the Employee’s
execution, delivery, and non-revocation of a valid and enforceable general
release of claims.
          NOW THEREFORE, in consideration of the mutual covenants contained
herein and in the Retention Agreement and other valid consideration, the
sufficiency of which is acknowledged, the parties hereto agree as follows:
     1. General Release of Claims.

  (a)   Release. In consideration of the payments and benefits to be made to the
Employee pursuant to the Retention Agreement, the Employee, with the intention
of binding the Employee and the Employee’s heirs, executors, administrators and
assigns, does hereby release, remise, acquit and forever discharge the Parent,
the Company and each of its and their subsidiaries and affiliates (the “Company
Affiliated Group”), their present and former officers, directors, executives,
agents, shareholders, attorneys, employees and employee benefits plans (and the
fiduciaries thereof), and the successors, predecessors and assigns of each of
the foregoing (collectively, the “Company Released Parties”), of and from any
and all claims, actions, causes of action, complaints, charges, demands, rights,
damages, debts, sums of money, accounts, financial obligations, suits, expenses,
attorneys’ fees and liabilities of whatever kind or nature in law, equity or
otherwise, whether accrued, absolute, contingent, unliquidated or otherwise and
whether now known, unknown, suspected or unsuspected which the Employee,
individually or as a member of a class, now has, owns or holds, or has at any
time heretofore had, owned or held, against any Company Released Party (an
“Action”) arising on or prior to the date hereof out of or in connection with
the Employee’s service as an employee, officer, shareholder and/or director to
any member of the Company Affiliated Group (or the predecessors thereof),
including for breach of contract, impairment of economic opportunity,
defamation, intentional infliction of emotional harm or other tort and for any
violation of applicable state and local labor and employment laws (including,
without limitation, all laws concerning harassment, discrimination, retaliation
and other unlawful or unfair labor and employment practices), any and all
Actions based on the Employee Retirement Income Security Act of 1974 (“ERISA”),
and any and all Actions arising under the civil rights laws of any federal,
state or local jurisdiction, including, without limitation, Title VII of the
Civil Rights Act of 1964 (“Title VII”), the Americans with Disabilities Act
(“ADA”), Sections 503 and 504 of the Rehabilitation Act, the Family and

A-1

 



--------------------------------------------------------------------------------



 



Medical Leave Act and the Age Discrimination in Employment Act (“ADEA”),
excepting only:

  i.   any Action by the Employee to enforce the Employee’s rights under the
Retention Agreement;     ii.   rights to indemnification the Employee may have
(A) under applicable corporate law, (B) under the by-laws or certificate of
incorporation of any Company Released Party or (C) as an insured under any
director’s and officer’s liability insurance policy now or previously in force;
    iii.   claims (A) for benefits under any health, disability, retirement,
deferred compensation, life insurance or other, similar employee benefit plan or
arrangement of any member of the Company Affiliated Group and (B) for earned but
unpaid base salary through the date hereof; and     iv.   claims for the
reimbursement of unreimbursed business expenses incurred prior to the date
hereof.

  (b)   No Admissions, Complaints or Other Claims. The Employee acknowledges and
agrees that the release of claims set forth herein is not to be construed in any
way as an admission of any liability whatsoever by any Company Released Party,
any such liability being expressly denied. The Employee also acknowledges and
agrees that the Employee has not, with respect to any transaction or state of
facts existing prior to the date hereof, filed any Actions against any Company
Released Party with any governmental agency, court or tribunal.     (c)  
Application to all Forms of Relief. This Release applies to any relief no matter
how called, including, without limitation, wages, back pay, front pay,
compensatory damages, liquidated damages, punitive damages for pain or
suffering, costs and attorney’s fees and expenses.     (d)   Specific Waiver.
The Employee specifically acknowledges that the Employee’s acceptance of the
terms of this Release, is, among other things, a specific waiver of any and all
Actions under Title VII, ADEA, ADA and any state or local law or regulation in
respect of discrimination of any kind; provided, however, that nothing herein
shall be deemed, nor does anything herein purport, to be a waiver of any right
or Action which by law the Employee is not permitted to waive.

2.   Voluntariness. The Employee acknowledges and agrees that the Employee is
relying solely upon the Employee’s own judgment in deciding whether to execute
this Release; that the Employee is over eighteen years of age and is legally
competent to sign this Release; that the Employee is signing this Release of the
Employee’s own free will; that the Employee has read and understood this Release
before signing it; and that the Employee is signing this Release in exchange for
consideration that the Employee believes is satisfactory and adequate. The
Employee also acknowledges and agrees that the Employee has been

A-2

 



--------------------------------------------------------------------------------



 



    informed of the right to consult with legal counsel and has been encouraged
to do so.   3.   Severability. If any provision or portion of this Release or
the application of any provision or portion of this Release shall be determined
to be invalid or unenforceable to any extent or for any reason, all other
provisions and portions of this Release shall remain in full force and shall
continue to be enforceable to the fullest and greatest extent permitted by law.
  4.   Governing Law. Except for matters hereunder as to which federal law is
applicable, this Release shall be construed and enforced in accordance with, and
the rights and obligations of the parties hereto shall be governed by, the laws
of the State of New York, without giving effect to the conflicts of law
principles thereof.

[signature page follows]
A-3

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Release as of the date
first set forth above.

                  TEREX CORPORATION   A.S.V., INC.    
 
               
By:
   
 
Name:   By:    
 
Name:    
 
  Title:       Title:    
 
                MARK S. GLASNAPP            
 
               
By:
               
 
 
 
           

A-4

 